 

Monaker Group, Inc. 8-K [mkgi-8k_082417.htm]

 

Exhibit 10.3 



 

SECURED CONVERTIBLE PROMISSORY NOTE



$2,900,000 August 31, 2017



FOR VALUE RECEIVED, the undersigned, BETTWORK INDUSTRIES, INC., a Nevada
Corporation, having an address at Geneva 1207, Switzerland (“Borrower”),
promises to pay to the order of MONAKER GROUP, INC., a Nevada corporation, with
an office at 2690 Weston Road, Suite 200, Weston, Florida 33331, and its assigns
(“Holder”), the principal sum of TWO million NINE HUNDRED Thousand
($2,900,000.00) Dollars (the “Principal Amount”), together with interest on the
unpaid Principal Amount thereof computed from the date of the executed PURCHASE
AGREEMENT by and between Borrower and Holder, dated on or around the date hereof
(the “Sale Date” and the “Agreement”), at the rates provided herein until
August___, 2020 or such earlier date on which the Principal Amount becomes due
and payable as provided herein (as applicable, the “Maturity Date”); provided,
however, that from and after: (i) the Maturity Date, whether upon stated
maturity, acceleration or otherwise, or (ii) the date on which the interest rate
hereunder is increased to the Default Rate (as hereinafter defined) as provided
herein, such additional interest shall be computed at the Default Rate.

As used herein, the term “Default Rate” shall mean a rate of interest of twelve
percent (12.0%) per annum, but in no event shall the Default Rate be in excess
of the Maximum Rate (as hereinafter defined).

If any payment of interest is not paid within five (5) days from the due date
for such payment, a late charge equal to the lesser of ten percent (10%) of such
overdue payment or the maximum amount permitted by applicable law shall
automatically become due to the holder of this Secured Convertible Promissory
Note (the “Note”), subject, however, to the limitation that late charges may be
assessed only once on each overdue payment. Said late charges do not constitute
interest and shall constitute compensation to the holder of this Note for
collection and co-lender administration costs incurred hereunder. In addition,
if any payment of principal or interest is not paid when due, the holder of this
Note shall have the right, upon notice to Borrower, to increase the rate of
interest per annum on all amounts outstanding to the Default Rate and, upon said
notice, such rate increase shall be effective retroactively as of the date from
which the interest component of such overdue payment began to accrue and shall
remain in force and effect for so long as such default shall continue. This
paragraph shall not be construed as an agreement or privilege to extend the due
date of any payment, nor as a waiver of any other right or remedy accruing to
the holder of this Note by reason of any default.

Secured Convertible Promissory Note Page 1 of 12

 

 

Borrower will do or cause to be done all things reasonably necessary to preserve
and keep in full force and effect its corporate existence, rights and franchises
and comply with all laws applicable to Borrower, except where the failure to
comply could not reasonably be expected to have a material adverse effect on
Borrower.

2.0 Principal and Interest. Principal and interest hereunder shall be payable as
follows:

(a)

beginning on the Sale Date, interest on the Principal Amount outstanding hereof
shall accrue at the rate of Six (6.0%) percent per annum, for the period
beginning on and including the Sale Date to the last day of the month in which
the Sale Date occurs (“Short Interest”), and shall accrue and be payable within
five (5) days of the end of such month in which such Short Interest accrued.

(b)

Interest only at the rate per annum equal to the greater of (i) Six (6%) percent
and (ii) the Prime Rate (as defined below) as adjusted from time to time, plus
Three and Three Quarters Percent (3 3/4%) on the Principal Amount outstanding
hereof shall accrue from ______ through ______ and be paid monthly, in arrears,
in an amount, as determined by Holder, equal to one-twelfth (1/12th) of the
annual interest payments for such period commencing ________ and continuing on
the first day of each month thereafter through and including ________.

(c)

All principal, interest and other sums due hereunder shall be due and payable in
full on the Maturity Date.

As used herein, the term “Prime Rate” shall mean the rate of interest published
in The Wall Street Journal from time to time as the “Prime Rate.” If more than
one “Prime Rate” is published in The Wall Street Journal for a day, the average
of such “Prime Rates” shall be used, and such average shall be rounded up to the
nearest one-eighth of one percent (0.125%). If The Wall Street Journal ceases to
publish the “Prime Rate,” the Holder shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Holder shall select a comparable interest rate
index. If interest on this Note is calculated at the Prime Rate as provided
herein, then the interest rate will change on September 1, 2017 and on the first
day of each month thereafter following any change in the Prime Rate.

3.0 Calculation of Interest Payments. Each payment hereunder shall be credited
first to Holder’s collection expenses, next to late charges, next to unpaid
interest, and the balance, if any, to the reduction of the Principal Amount. The
interest on this Note shall be calculated on the basis of a 30-day month and a
360-day year.

Secured Convertible Promissory Note Page 2 of 12

 

 

4.0 Prepayment of Note. This Note may be prepaid in whole or in part at any
time, without penalty or premium, provided that Borrower provides the Holder at
least fifteen (15) days prior written notice of its intention to repay such
Note, during which fifteen (15) day period the Conversion Right (as defined
below) shall apply.

5.0 Convertibility of Note. Holder will have the right to convert this Note into
common stock of the Borrower at any time during the term of the Note (the
“Conversion Right”). The Holder will be limited to converting shares of the Note
to common stock of the Borrower prior to the Note being paid in full, such that
Monaker’s beneficial ownership (as defined in the Securities Exchange Act of
1934, as amended) of common stock in Borrower will not exceed 4.99% of
Borrower’s issued and outstanding shares of common stock. By written notice to
the Borrower, the Holder may waive the provisions of this Section regarding the
4.99% limitation, but any such waiver will not be effective until the 61st day
after delivery of such notice. If Holder elects to convert all or any portion of
the Note during the term of the Note, the conversion price will be $1.00 per
share (the “Conversion Price”, as adjusted for recapitalizations, stock splits,
combinations and dividends) unless, prior to the Note being paid in full,
Borrower completes a capital raise or acquisition and issues common stock or
common stock equivalents (including, but not limited to convertible securities)
with a price per share (as determined in the reasonable discretion of the
Holder) less than the Conversion Price then in effect (a “Transaction”), then
the Conversion Price will be adjusted to match such lower pricing structure
associated with the Transaction (provided such repricing shall continue to apply
to subsequent Transactions which occur prior to the Note being paid in full as
well).

6.0 Borrower’s Waiver of certain rights. Borrower and each surety, endorser and
guarantor hereof hereby waive all demands for payment, presentations for
payment, notices of intention to accelerate maturity, notices of acceleration of
maturity, demand for payment, protest, notice of protest and notice of dishonor,
to the extent permitted by law. Borrower further waives trial by jury. No
extension of time for payment of this Note or any installment hereof, no
alteration, amendment or waiver of any provision of this Note and no release or
substitution of any collateral securing Borrower’s obligations hereunder shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower under this Note.

Any forbearance by Holder in exercising any right or remedy hereunder or under
any other agreement or instrument in connection with the Loan or otherwise
afforded by applicable law, shall not be a waiver or preclude the exercise of
any right or remedy by Holder. The acceptance by Holder of payment of any sum
payable hereunder after the due date of such payment shall not be a waiver of
the right of the Holder to require prompt payment when due of all other sums
payable hereunder or to declare a default for failure to make prompt payment.

If this Note is placed in the hands of an attorney for collection, Borrower
shall pay all costs incurred and reasonable attorneys’ fees for legal services
in the collection effort, whether or not a suit is brought.

Secured Convertible Promissory Note Page 3 of 12

 

 

At the election of the Holder, all payments due hereunder may be accelerated,
and this Note shall become immediately due and payable without notice or demand,
upon the occurrence of any of the following events (each an “Event of Default”):
(1) Borrower fails to pay on or before the date due, any amount of principal
and/or interest payable hereunder; (2) Borrower fails to perform or observe any
other term or provision of this Note with respect to payment; provided, however,
that Borrower shall be provided with a ten (10) calendar day period to cure
same; (3) Borrower fails to perform or observe any other term or provision of
this Note; provided, however, that Borrower shall be provided with written
notice from Holder of any non-monetary default under this Note and a thirty (30)
calendar day period to cure same; (4) there exists a default under the Agreement
(as hereinafter defined), or a default under or misrepresentation contained in
any other agreement, document or certificate of Borrower, which default is not
cured within any grace period expressly provided therefor in such document; (5)
Borrower shall: (i) become insolvent or take any action which constitutes its
admission of inability to pay its debts as they mature; (ii) make an assignment
for the benefit of creditors, file a petition in bankruptcy, petition or apply
to any tribunal for the appointment of a custodian, receiver or a trustee for it
or a substantial portion of its assets; (iii) commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation or statute of any jurisdiction, whether now or hereafter in effect;
(iv) have filed against it any such petition or application in which an order
for relief is entered or which remains undismissed for a period of thirty (30)
days or more; (v) indicate its consent to, approval of or acquiescence in any
such petition, application, proceeding or order for relief or the appointment of
a custodian, receiver or trustee for it or a substantial portion of its assets;
or (vi) suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of ninety (90) days or more; (6) Borrower shall
dissolve or wind up; or (7) Borrower shall take any action authorizing, or in
furtherance of, any of the foregoing. In addition to the rights and remedies
provided herein, Holder may exercise any other right or remedy in any other
document, instrument or agreement evidencing, securing or otherwise relating to
the indebtedness evidenced hereby in accordance with the terms thereof, or under
applicable law, all of which rights and remedies shall be cumulative.

7.0 Transferability of the Note. This Note may be transferred or assigned by the
Holder without the consent of the Borrower. If this Note is transferred in any
manner by the Holder, the rights, options and other provisions herein shall
apply with equal effect in favor of any subsequent holder hereof.

Secured Convertible Promissory Note Page 4 of 12

 

 

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the aggregate amount of interest paid or agreed to be paid
hereunder exceed the highest lawful rate permitted under applicable usury law
(the “Maximum Rate”) and the payment obligations of Borrower under this Note are
hereby limited accordingly. If under any circumstances, whether by reason of
advancement or acceleration of the maturity of the unpaid principal balance
hereof or otherwise, the aggregate amounts paid on this Note shall include
amounts which by law are deemed interest and which would exceed the Maximum
Rate, Borrower stipulates that payment and collection of such excess amounts
shall have been and will be deemed to have been the result of a mistake on the
part of both Borrower and the holder of this Note, and the party receiving such
excess payments shall promptly credit such excess (to the extent only of such
payments in excess of the Maximum Rate) against the unpaid principal balance
hereof and any portion of such excess payments not capable of being so credited
shall be refunded to Borrower.

8.0 Note Holder’s Security of Assets. The (a) full and punctual payment (in
lawful money of the United States and in immediately available funds), as and
when due, of all principal, interest, attorneys’ fees, costs, expenses and other
amounts which are or may become payable by Borrower under this Note; and (b) the
full and punctual performance of all other obligations of Borrower under this
Note (collectively the “Obligations”) shall be secured by a security interest
in, a continuing first lien upon, an unqualified right to possession and
disposition of and a right of set-off against, in each case to the fullest
extent permitted by law, all of the Borrower’s right, title and interest in, to
the Assets (as defined in the Agreement), including all proceeds therefrom (the
“Collateral” and the “Security Interest”).

(a)

Prior to the payment and performance in full of all of the Obligations, the
Borrower shall not sell, pledge or otherwise transfer (whether voluntarily,
involuntarily, by operation of law, or by gift or for consideration) any of the
Collateral or any of its interest therein. Any such sale, pledge or other
transfer shall be null and void and shall confer no rights on the purported
transferee. The Borrower shall at all times maintain good and marketable title
to the Collateral free and clear of all liens, encumbrances and other security
interests. Company and where applicable, the Borrower, shall pay in full any tax
that is imposed on any of the Collateral prior to its delinquency and, within
ten days after any other lien or encumbrance is imposed on any of the
Collateral, the Borrower shall pay and discharge such lien or other encumbrance
in full.

(b)

The Borrower shall preserve and protect the Holder’s first-priority security
interest in the Collateral and shall cause the Security Interest to be perfected
and to continue to be perfected until the Obligations are paid and performed in
full. The Borrower shall execute and deliver to the Holder (within ten days
after receipt of the Holder’s written request) such other security agreements,
endorsements, pledges, assignments and other documents (including, without
limitation, financing statements and continuation statements and amendments
thereto) as the Holder may request from time to time to effectuate the grant to
the Holder of the Security Interest and the perfection of the Security Interest,
and the Holder is authorized to file and/or record any such documents (whether
or not executed by Borrower) with appropriate regulatory authorities. The
Borrower shall promptly notify the Holder in sufficient detail upon becoming
aware of any attachment, garnishment, execution or other legal process levied
against any Collateral and of any other information received by the Borrower
that may materially affect the value of the Collateral, the Security Interest or
the rights and remedies of the Holder hereunder.

Secured Convertible Promissory Note Page 5 of 12

 

 

 

(c)

Upon occurrence of any Event of Default and at any time thereafter, the Holder
(for the purposes of this Section, the “Secured Party”) shall have the right to
exercise all of the remedies conferred hereunder, and the Secured Party shall
have all the rights and remedies of a secured party under the Uniform Commercial
Code, as currently in effect in the state of Florida (the “UCC”) and/or any
other applicable law (including the Uniform Commercial Code of any jurisdiction
in which any Collateral is then located). Without limitation, the Secured Party
shall have the following rights and powers:

i. 

The Secured Party shall have the right to take possession of the Collateral;

ii. 

The Secured Party shall have the right to assign, sell, lease or otherwise
dispose of and deliver all or any part of the Collateral, at public or private
sale or otherwise, either with or without special conditions or stipulations,
for cash or on credit or for future delivery, in such parcel or parcels and at
such time or times and at such place or places, and upon such terms and
conditions as the Secured Party may deem commercially reasonable, all without
(except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Borrower or right of redemption of
the Borrower, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Borrower, which are hereby waived and
released; and/or

iii.

The Secured Party shall have the right to take any and all actions provided for
under applicable law.

Secured Convertible Promissory Note Page 6 of 12

 

 

(d)

The proceeds of any such sale, lease or other disposition of the Collateral
hereunder shall be applied first, to the expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like (including, without
limitation, any taxes, fees and other costs incurred in connection therewith) of
the Collateral, to the reasonable attorneys’ fees and expenses incurred by the
Secured Party in enforcing its rights hereunder and in connection with
collecting, storing and disposing of the Collateral, and then to the
satisfaction of the Obligations, and to the payment of any other amounts
required by applicable law, after which the Secured Party shall pay to the
Borrower any surplus proceeds. If, upon the sale, license or other disposition
of the Collateral, the proceeds thereof are insufficient to pay all amounts to
which the Secured Party is legally entitled, the Borrower will be liable for the
deficiency, together with interest thereon, at the Default Rate, and the
reasonable fees of any attorneys employed by the Secured Party to collect such
deficiency. To the extent permitted by applicable law, the Borrower waives all
claims, damages and demands against the Secured Party arising out of the
repossession, removal, retention or sale of the Collateral, unless due to the
gross negligence or willful misconduct of the Secured Party.

(e)

The Borrower agrees to pay all out-of-pocket fees, costs and expenses incurred
in connection with any filing which may be required hereunder, including without
limitation, any financing statements, continuation statements, partial releases
and/or termination statements related thereto or any expenses of any searches
reasonably required by the Secured Party. The Borrower shall also pay all other
claims and charges which in the reasonable opinion of the Secured Party might
prejudice, imperil or otherwise affect the Collateral or the Security Interest
therein. The Borrower will also, upon demand, pay to the Secured Party the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Secured Party
may incur in connection with (i) the enforcement of this Note, (ii) the custody
or preservation of, or the sale of, collection from, or other realization upon,
any of the Collateral, or (iii) the exercise or enforcement of any of the rights
of the Secured Party under this Note. Until so paid, any fees payable hereunder
shall be added to the principal amount of the Note and shall bear interest at
the Default Rate.

(f)

Borrower hereby appoints Holder as its attorney-in-fact (with full power of
substitution) to execute, deliver and file, effective upon the occurrence of an
Event of Default on Borrower’s behalf and at Borrower’s expense, (1) any
financing statements, continuation statements or other documents required to
perfect or continue the Security Interest and (2) any other documents and
instruments that Holder determines are necessary or appropriate in order to
enable it to exercise its rights and remedies that are provided hereunder and by
applicable law upon the occurrence of an Event of Default. This power, being
coupled with an interest, shall be irrevocable until the Obligations are paid
and performed in full.

(g)

The Security Interest shall terminate only if and when the Obligations have been
paid and performed in full.

Secured Convertible Promissory Note Page 7 of 12

 

 

(h)

All rights of the Holder and all Obligations of the Borrower hereunder, shall be
absolute and unconditional, irrespective of: (a) any lack of validity or
enforceability of this Note, or any agreement entered into in connection with
the foregoing, or any portion hereof or thereof; (b) any change in the time,
manner or place of payment or performance of, or in any other term of, all or
any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the Notes, or any other agreement entered into in connection
with the foregoing; (c) any exchange, release or nonperfection of any of the
Collateral, or any release or amendment or waiver of or consent to departure
from any other collateral for, or any guaranty, or any other security, for all
or any of the Obligations; (d) any action by the Holder or a Collateral Agent on
behalf of the Holder to obtain, adjust, settle and cancel in its sole discretion
any insurance claims or matters made or arising in connection with the
Collateral; or (e) any other circumstance which might otherwise constitute any
legal or equitable defense available to the Borrower, or a discharge of all or
any part of the Security Interest granted hereby. Until the Obligations shall
have been paid and performed in full, the rights of the Holder shall continue
even if the Obligations are barred for any reason, including, without
limitation, the running of the statute of limitations or bankruptcy.

(i)

The Borrower expressly waives presentment, protest, notice of protest, demand,
notice of nonpayment and demand for performance. In the event that at any time
any transfer of any Collateral or any payment received by the Holder hereunder
shall be deemed by final order of a court of competent jurisdiction to have been
a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Holder, then, in any such event, the Borrower’s
Obligations hereunder shall survive cancellation of this Note, and shall not be
discharged or satisfied by any prior payment thereof and/or cancellation of this
Agreement, but shall remain a valid and binding obligation enforceable in
accordance with the terms and provisions hereof. The Borrower waives all right
to require the Holder or a Collateral Agent on behalf of the Holder to proceed
against any other person or to apply any Collateral which the Holder or
Collateral Agent on behalf of the Holder may hold at any time, or to pursue any
other remedy. The Borrower waives any defense arising by reason of the
application of the statute of limitations to any obligation secured hereby.

By acceptance of Holder’s Assets described in the Agreement, pursuant to the
Agreement and execution of this Note, Borrower acknowledges, agrees and confirms
that it has no defense, offset or counterclaim for any occurrence in relation to
this Agreement and Borrower acknowledges that Holder has complied with all of
its obligations under the Agreement as of the date hereof.

Secured Convertible Promissory Note Page 8 of 12

 

 

9.0 Payments of principal and interest. All payments of principal and interest
hereunder are payable in lawful money of the United States of America and shall
be made by wire transfer to the account of Holder, as instructed, at Bank of
America, pursuant to wiring instructions to be provided to Borrower or to such
other accounts as may be instructed by Holder.

10.0 Right of setoff or any defense. Borrower is hereby prohibited from
exercising against Holder, any right or remedy which it might otherwise be
entitled to exercise against Holder, including, without limitation, any right of
setoff or any defense. Any other claim that Borrower may have, arising from or
related to the transaction evidenced by this Note and the Agreement shall be
asserted only against the Holder.

11.0 Binding Effect; Construction. This Note shall be binding on the parties
hereto and their respective heirs, legal representatives, executors, successors
and permitted assigns. This Note shall be construed without any regard to any
presumption or rule requiring construction against the party causing such
instrument or any portion thereof to be drafted.

12.0 Governing Law. This Note shall be governed by the laws of the State of
Florida without regard to choice of law consideration. Borrower hereby
irrevocably consents to the jurisdiction of the courts of the State of Florida
and of any federal court located in such State in connection with any action or
proceeding arising out of or relating to this Note or the Agreement.

13. Notification and Rights to Modify or change note. This Note may not be
changed or terminated orally. Any changes or modifications must be acknowledged
and accepted by both parties in writing.

14. General. A determination that any portion of this Note is unenforceable or
invalid shall not affect the enforceability or validity of any other provision,
and any determination that the application of any provision of this Note to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision to the extent legally permissible
and otherwise as it may apply to other persons or circumstances.

Secured Convertible Promissory Note Page 9 of 12

 

 

JURY TRIAL WAIVER. BORROWER AGREES THAT ANY SUIT, ACTION OR PROCEEDING, WHETHER
CLAIM OR COUNTERCLAIM, BROUGHT BY BORROWER OR THE HOLDER OF THIS NOTE ON OR WITH
RESPECT TO THIS NOTE OR ANY OTHER DOCUMENT OR THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.
BORROWER AND HOLDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. BORROWER
ACKNOWLEDGES AND AGREES THAT AS OF THE DATE HEREOF THERE ARE NO DEFENSES OR
OFFSETS TO ANY AMOUNTS DUE IN CONNECTION WITH THE LOAN. FURTHER, BORROWER WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER ACKNOWLEDGES AND AGREES
THAT THIS PARAGRAPH IS A SPECIFIC AND MATERIAL ASPECT OF THIS NOTE AND THAT
HOLDER WOULD NOT EXTEND CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS
PARAGRAPH WERE NOT A PART OF THIS NOTE.

15. Signatures. This Note and any signed agreement or instrument entered into in
connection with this Note, and any amendments hereto or thereto, may be executed
in one or more counterparts, all of which shall constitute one and the same
instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .peg or similar attachment to
electronic mail (email) or downloaded from a website or data room shall be
treated in all manner and respects as an original executed counterpart and shall
be considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.

 

[Remainder of this page intentionally left blank.]

 

 

Secured Convertible Promissory Note Page 10 of 12

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note on the date set forth
above.

 



  BORROWER: BETTWORK INDUSTRIES, INC., a Nevada Corporation       By: /s/ Sean
Kelly       Name:  Sean Kelly           Title:   CEO/Chairman of the Board

 

 



WITNESS:       /s/ William Ellers     Name:  William Ellers  

 

 

Secured Convertible Promissory Note Page 11 of 12

 

 

 



STATE OF FLORIDA )   ) ss.: COUNTY OF _________ )











I certify that on August ___, 2017, ______________ came before me in person and
stated to my satisfaction that he/she:

(a)

signed the attached $1.9 million Secured Convertible Promissory Note by Bettwork
Industries Inc. in favor of Monaker Group, Inc.; and

(b)

was authorized to and did execute said instrument on behalf of and as
______________ of Bettwork Industries Inc., a Nevada corporation (the
“Company”), the entity named in this instrument, as the free act and deed of the
Company, by virtue of the authority granted by the Company’s organizational
documents.

 



        NOTARY PUBLIC  

 



 



Secured Convertible Promissory Note Page 12 of 12

 

 

 